Exhibit 13 April 11, 2011 Dear Fellow Shareholders: Simsbury Bank’s performance improved significantly in 2010.Net income increased 60% and fully diluted earnings per share increased 72%.Revenue grew strongly by 14% based on balance sheet and fee income growth.Total assets grew by 8% due to a similar increase in deposits as we welcomed new customers and an increase in business from existing customers.Net loans increased by 6% and gain on loans sold increased 284%. We were pleased with the progress in expanding our capabilities to enhance our customers’ experience with us. ● We invested in a stronger and deeper team of mortgage and consumer loan professionals who enabled us to expand our mortgage product offerings and improve our consumer loan systems and processes.Our mortgage team has built an infrastructure that will support our efforts to expand our loan origination activity throughout Central Connecticut. ● We introduced new consumer deposit based products and services.Our Pinnacle Account, a relationship based offering of services and benefits, was well received by the market.We also introduced electronic delivery of deposit account statements and already over 25% of our online banking customers have selected e-statements as the way they prefer to receive their monthly statements.We made online banking enrollment much easier and found other ways to use technology to make our customers’ lives easier and our staff more productive and efficient. ● We researched a variety of alternatives to streamline our small commercial loan process.We look forward to implementing some of these ideas for a more customer friendly loan underwriting, closing and monitoring process in 2011. ● Finally, we focused on ensuring that our policies, processes and procedures are in strong shape for current and future business best practice and regulatory compliance standards.We feel confident that our commitment to a compliance culture and well controlled operating environment will support our growth in the future. Simsbury Bank continues to benefit from its strong balance sheet.We have a relatively low-risk loan portfolio comprised of loans secured by conventionally underwritten residential mortgages and home equity loans (72%), commercial loans (26%), and consumer loans (2%).We have only modest exposure to the typically riskiest loan categories, construction and development loans and non-owner-occupied commercial real estate secured loans, which declined to approximately 8% from last year’s approximately 11% of total loans, well below many peer banks.Our deposit mix remains low cost and diversified with almost 34% demand deposits, 37% money market and savings deposits, and 29% certificates of deposit.Finally, our capital levels remain comfortably above levels qualifying the Bank as “well capitalized” from a regulatory perspective. Earnings In 2010, Simsbury Bank’s total revenue increased 14% to $11.3 million from the prior year due to a 14% increase in net dividend and interest income to $10.2 million and a 17% increase in noninterest income to $1.8 million, partially offset by a 38% increase in loan loss provision to $0.76 million.Net interest and dividend revenue benefited from volume growth.Noninterest income benefited from a 6% increase in service charges and fees to $1.2 million and a 284% increase in loan sale gains to $0.2 million.As deposit growth of 8% exceeded our loan growth of 6%, our loan to deposit ratio decreased slightly to 76% at year-end 2010 from 78% at year-end 2009. Our close management of deposit costs and loan pricing resulted in an improvement in our net interest margin to 3.82% in 2010 from 3.56% in 2009. Thanks to the strong revenue growth and careful management of noninterest expenses, the Bank’s net income increased 60% to $1.1 million.Our efficiency ratio improved to 81% reflecting the benefits of our increased scale. Loans and Deposits As noted above, 2010 was another excellent year for loan and deposit growth.Mortgage and consumer loans increased by approximately 8% while commercial loans increased by approximately 2%.The Bank’s deposit mix remains favorable and relationship based.Deposit growth was led by checking deposits and money market deposits with each increasing by almost 16% and by savings deposits which increased 5%.These increases were partially offset by an approximately 9% decrease in time deposits. The number of deposit accounts increased by almost 3%. Asset Quality The Bank’s asset quality remains strong, both absolutely and compared to our competitors.Nonaccrual loans at year-end totaled $2.3 million, 27% lower than the prior year end.This resulted in the ratio of nonaccruals to total loans declining to 1.12% from 1.63%.Net charge offs increased to $640,000 (0.32% of average loans) as we moved aggressively to deal with problem loans.The Bank’s provision for loan losses totaled $755,000 compared to $547,000 in 2009.The allowance for loan and lease losses increased approximately 5% to $2.3 million, which continued to equal 1.14% of total loans and leases at year end. - 2 - Shareholder’s Equity and Capital Shareholder’s equity increased through our retained earnings in 2010.Book value per share also improved.The Company’s stock price remains well below historic multiples of book value, as does that of most of our peers. We continue to manage our capital position to support revenue growth and remain comfortably “well capitalized” by regulatory standards. In Recognition Lincoln S. Young retired as SBT’s Chairman of the Board of Directors upon reaching the Board’s mandatory retirement age in November 2010.Linc was one of the Bank’s founders and served as a director since 1994.He also served as Secretary prior to becoming Chairman in 2002.Linc’s strong leadership reflected his extensive banking and business experience and deep commitment to community banking values.We will miss Linc’s steady hand, wisdom and guidance and wish him well. The Board was pleased to elect another founding director, Robert J. Bogino, as Chairman upon Linc’s retirement.Bob served as Secretary from 2002 to 2004 when he was elected Vice Chairman.Bob’s entrepreneurial business experience, focus on shareholder value and commitment to ensuring that Simsbury Bank continues to fulfill its mission will ensure that SBT continues to enjoy strong leadership. Reflecting on 2010 and Looking Forward 2010 was another year of progress for Simsbury Bank.We continued to develop our bankers’ advisory skills and introduced new products and services that resulted in broader and deeper customer relationships.We had a terrific year in mortgage and consumer lending while also putting in place the infrastructure necessary to expand that business in 2010 and beyond. We anticipate that significant change in the regulatory environment will continue as the provisions of the Dodd-Frank Act of 2010 are implemented.We strongly believe that our policymakers’ continuing focus on writing regulations appropriate for large banks then forcing small banks to comply with them only serves to undermine the benefits to the American economy of having many banks of all sizes.Unnecessary regulatory burdens on banks with simple business models like Simsbury Bank serve only to diminish choices for consumers and businesses.We will continue to advocate for an appropriate regulatory posture.And we will take all steps necessary to ensure that we comply with whatever regulatory requirements come our way. - 3 - Simsbury Bank has a bright future.Our board of directors, management and team members are united in our commitment to providing outstanding, personal service to our customers, being open for lending in good economic times and bad, and contributing to a healthy economy and quality of life for many years to come. We will work hard to make 2011 another year of forward progress in helping our customers achieve their life goals, providing our shareholders with a competitive return, ensuring that our employees enjoy fulfilling jobs, and improving our communities’ quality of life. Sincerely, /s/ Martin J. Geitz /s/ Robert J. Bogino Martin J. Geitz Robert J. Bogino President & Chief Executive Officer Chairman of the Board of Directors - 4 - Lincoln S. Young Board Member 1994 to 2010 Chairman of the Board 2002 to 2010 The Board of Directors wishes to express its deep gratitude to Mr. Young for his dedicated service to Simsbury Bank.Mr. Young retired as Chairman of the Board in November 2010, having served in that capacity since 2002 and as a board member since 1994. Mr. Young brought his long career in banking and business ownership to his roles with Simsbury Bank.His leadership during the capital raising period, early formation and ongoing operation of our institution has been critical to our success.His guiding principles through this time were to always maintain the highest standards of financial strength and to focus on the strong and steady expansion of Simsbury Bank in its marketplace and to its customer base, while ensuring an exceptional level of personalized customer service. During Mr. Young’s service to Simsbury Bank, this institution successfully raised capital during a recession, opened to the public for banking business, conducted a very successful second stock offering and expanded its marketplace geographically as well as in the products and services available to our customers.The continued development of relationships with individuals, businesses and the community has provided families, businesses and not-for-profit organizations the financial resources to maintain and improve the quality of life and commerce in our community. The directors, officers, employees, shareholders, customers and the communities we serve are grateful for and better because of Mr. Young’s dedication to Simsbury Bank.In honor of his service, the Board has elected Mr. Young as Director Emeritus and we look forward to his continued association with Simsbury Bank. Thank you, Linc, for your vision of what Simsbury Bank could be and for generously committing your talents in leading the way to its fulfillment. - 5 - Selected Financial and Other Data At 12/31/10 At 12/31/09 At 12/31/08 Balance Sheet Data: Total assets $ $ $ Loans, net Investment securities Federal funds sold, money market mutual funds, and other interest-earning deposits 23,707,092 8,876,984 7,550,417 Deposits Stockholders’ equity For the Year Ended 12/31/10 For the Year Ended 12/31/09 For the Year Ended 12/31/08 Statement of Income Data: Total interest and dividend income $ $ $ Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Gain on loans sold, net - Write-down of available-for-sale Securities - - ) Other noninterest income Noninterest expense Income tax expense (benefit) ) Net income (loss) ) Earnings (loss) per common share $ $ $ ) Earnings (loss) per common share, assuming dilution $ $ $ ) Other Data: Net interest spread % % % Net interest margin % % % Return on average assets % % )% Return on average stockholders’ equity % % )% Dividend payout ratio % % n/a Average stockholders’ equity to average assets % % % - 6 - Management's Discussion and Analysis of Financial Conditions and Results of Operations Forward-Looking Statements When used in this Annual Report or any press release, public announcement or filing, the words “intends,” “expects,” “plans,” “estimates,” “projects,” “believes,” “anticipates” and similar expressions are intended to identify forward-looking statements. The Company (defined below) has made and may continue to make various forward-looking statements with respect to earnings, credit quality and other financial and business matters for periods subsequent to December 31, 2010. All statements, other than statements of historical facts, are forward-looking statements. The Company cautions that these forward-looking statements are not guarantees of future performance and are subject to numerous assumptions, risks and uncertainties, and that statements relating to subsequent periods are subject to greater uncertainty because of the increased likelihood of changes in underlying factors and assumptions. Actual results could differ materially from forward-looking statements. In addition to those factors previously disclosed by the Company or the Bank (defined below) and those factors identified elsewhere herein, the following factors could cause actual results to differ materially from such forward-looking statements: competitive pressures on loan and deposit product pricing; other actions of competitors; changes in economic conditions; the extent and timing of actions of the Federal Reserve Board; customer deposit disintermediation; changes in customers' acceptance of the Bank's products and services; and the extent and timing of legislative and regulatory actions and reforms. Please do not rely unduly on any forward-looking statement, as such statements speak only as of the date made and the Company undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. General This discussion is designed to assist you in better understanding the Company’s financial condition, results of operations, liquidity and capital resources and any significant changes and trends related thereto.This discussion should be read in conjunction with our financial statements. SBT Bancorp, Inc. (the “Company”) is the holding company for The Simsbury Bank & Trust Company, Inc. (the “Bank”).The Company was incorporated in the State of Connecticut on February 17, 2006.The Company became the Bank’s sole shareholder pursuant to a reorganization that occurred on March 2, 2006.The Company’s only business is its investment in the Bank, which is a community-oriented financial institution providing a variety of banking and investment services. The Bank was incorporated on April 28, 1992 and commenced operations as a Connecticut chartered bank on March 31, 1995.The Bank's deposit accounts are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits thereof.The Bank is not a member of the Federal Reserve System.The Bank's main office and its corporate offices are located in the town of Simsbury, Connecticut.The Bank has branch offices in the towns of Granby, Avon, and Bloomfield, Connecticut. The Bank also maintains a business office in Canton, Connecticut.The Bank's customer base consists primarily of individual consumers and small businesses in north central Connecticut.The Bank has in excess of 21,150 deposit accounts. The Bank offers a full range of commercial banking services to residents and businesses in its primary and secondary markets through a wide variety of mortgage programs, home equity lines and loans, FDIC-insured checking, savings, IRA accounts, and 401K rollover, as well as safe deposit and other customary non-deposit banking services.As of December 31, 2010, approximately 71% of the Bank's loans were secured by residential property located in Connecticut. - 7 - The Bank has two ATMs at its main office and at the Bloomfield branch, and one ATM at each of its other branch/business office locations.The ATMs generate activity fees based upon utilization by other banks' customers.The Bank offers investment products to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and through its affiliation with the securities broker/dealer LPL Financial Services Corporation. The Bank earned net income of $1,146,709 for the year ended December 31, 2010, compared to $718,291 for the year ended December 31, 2009, an increase of 60%.Net income available to common shareholders after preferred dividends was $889,709, or $1.03 per diluted share, for the year ended December 31, 2010, compared to $552,369, or $0.60 per diluted share, for the year ended December 31, 2009, an increase in diluted earnings per share of 72%.Key items for the year ended December 31, 2010 compared to the year ended December 31, 2009 included the following:Earnings per share increased by 72%; total revenues increased by 14%; core deposits increased by 14%; total loans outstanding increased by 6%; taxable equivalent net interest margin increased by 26 basis points to 3.82%, from 3.56%; total non-accrual loans and loans 30 days or more days past due decreased to 1.39% from 1.80% of loans outstanding; allowance for loan losses ended the 2010 year at 1.14% of total loans outstanding; and capital ratios remained well above regulatory standards for a “well capitalized” bank. Results of Operations for the Years Ended December 31, 2010, 2009, and 2008 Net Interest Income and Net Interest Margin The Bank’s earnings depend largely upon the difference between the income received from its loan portfolio and investment securities and the interest paid on its liabilities, mainly interest paid on deposits.This difference is “net interest income.”The net interest income, when expressed as a percentage of average total interest-earning assets, is referred to as the net interest margin.The Bank’s net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes.The Bank’s net interest margin is also affected by changes in yields earned on assets and rates paid on liabilities, referred to as rate changes.Interest rates charged on the Bank’s loans are affected principally by the demand for such loans, the supply of money available for lending purposes and competitive factors.These factors are in turn affected by general economic conditions and other factors beyond the Bank’s control, such as federal economic policies, the general supply of money in the economy, legislative tax policies, governmental budgetary matters, and the actions of the Federal Reserve. Net interest and dividend income after provision for loan losses totaled $9,486,329 in 2010, which is an increase of $1,064,860, or 12.6%, from 2009.Earning assets have grown from $256 million on December 31, 2009 to $273 million at December 31, 2010.The Bank’s net interest spread and net interest margin increased to 3.66% and 3.82%, respectively, during 2010 as compared to 3.32% and 3.56%, respectively, during 2009.This was primarily due to the historically low level of interest rates prevalent for much of the year. The following table presents the average amounts outstanding for the major categories of the Bank’s interest-earning assets and interest-bearing liabilities and the average interest rates earned or paid thereon for the years ended December 31, 2010, 2009 and 2008. - 8 - NET INTEREST INCOME (Dollars in thousands) For the Year Ended 12/31/10 Average Balance Interest Yield Federal funds sold and overnight deposits $ $
